      Case:20-10511-SDB Doc#:18 Filed:08/19/20 Entered:08/19/20 09:30:55                                          Page:1 of 1


                              UNITED STATES BANKRUPTCY COURT
                                                   Southern District of Georgia

In re:                                                                                  Case No.: 20−10511−SDB
Christopher E Banks,                                                                    Judge: Susan D. Barrett
       Debtor.
                                                                                        Chapter: 7


                                           NOTICE OF CONTINUED HEARING

The Hearing on Motion to Avoid Judicial Lien with Celina Dietz and Response by Celina Dietz originally scheduled August 13, 2020 has
been continued to:

                                                     September 14, 2020, at 10:00 AM,
                                                          U.S. Bankruptcy Court,
                          Federal Justice Center, Plaza Bldg, 600 James Brown Blvd (9th St), Augusta, GA 30901.

All other provisions of the original notice remain in full force and effect.



                                                                                        Lucinda Rauback, Clerk
                                                                                        United States Bankruptcy Court
                                                                                        Federal Justice Center
                                                                                        600 James Brown Blvd
                                                                                        P.O. Box 1487
                                                                                        Augusta, GA 30903

Dated: August 19, 2020




B−40C [Rev. 07/20] CCB
